DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2020 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 8/4/2020. As directed by the amendment, claims 1, 13, 18 and 19 were amended, claims 5-6 and 10-11 were cancelled and no claims were added. Thus, claims 1-4, 7-9, and 12-22 are presently pending in this application
Claims 1, 3-4, 7-9, 12, and 15-20 are allowed and claims 2, 14, and 21-22 are cancelled based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Keating on 5/17/2021. 

The application has been amended as follows:
1.	(Currently Amended) A device for monitoring respiration and resuscitation of a model or a patient, the device comprising:
	a housing having an inlet and an outlet configured to communicate respiratory air and connected by an air-flow path;
	a pressure sensor configured to detect air pressure within the air-flow path and generate a first detection signal in response thereto;
	a flow-rate sensor configured to detect flow-rate within the air-flow path and generate a second detection signal in response thereto;
	a processor configured to receive and process the first detection signal and the second detection signal over time using a non-linear model of lung compliance that relates the air pressure to an air volume to identify at least one of a lung pressure and the air volume corresponding to the respiratory air, 

		process the first detection signal with respect to a first threshold value 
		process the second detection signal with respect to a second threshold value 
	a feedback device comprising a plurality of indicators, the feedback device being coupled to the processor and configured to generate a report of real-time feedback about respiration of the model or patient including at least one of a ventilation rate, the lung pressure, the air volume, the blocked airway, and the air leak,
	the plurality of indicators being configured to indicate that there is an air leak in the air-flow path when the first detection signal is below the first threshold and the second detection signal is above the second threshold, 
	the plurality of indicators being configured to indicate that an airway of the model or patient is blocked when the first detection signal is above the first threshold and the second detection signal is below the second threshold, 
	the plurality of indicators being configured to indicate that the device is inactive or in a low-power sleep mode when the first detection signal is below the first threshold and the second detection signal is below the second threshold, and
	the plurality of indicators being configured to indicate that the device is being used properly and effective resuscitation is being provided when the first detection signal is above the first threshold and the second detection signal is above the second threshold.

3.	(Currently Amended) The device as recited in claim 1, wherein the is further configured to indicate when at least one of the ventilation rate, the lung pressure, and the air volume corresponding to the model or patient is above or below a predetermined value, the plurality of indicators being at least one of a visual indicator and an audible indicator.

13.	(Currently Amended) A method for monitoring resuscitation performance of a model or a patient coupled to a resuscitation device, the method comprising the steps of:
	detecting an air pressure and a flow-rate of respiratory air moving through an air-flow path within a housing having an inlet and an outlet using at least one of a pressure sensor and a flow-rate sensor positioned in the housing;
	generating a first detection signal indicating detected air pressure and a second detection signal indicating the flow-rate;
	processing the first detection signal and the second detection signal over time using a non-linear model of lung compliance that relates the air pressure to an air volume to identify at least one of a lung pressure and the air volume
	based on values of the first detection signal and the second detection signal generated only during one of an inhale or an exhale,
		processing the first detection signal with respect to a first threshold value 

	communicating, using a feedback device comprising a plurality of indicators, a relative resuscitation performance in real-time based on at least one of a ventilation rate, the lung pressure, and the air volume,
	the plurality of indicators indicating that there is an air leak in the air-flow path when the first detection signal is below the first threshold and the second detection signal is above the second threshold, 
	the plurality of indicators indicating that an airway of the model or patient is blocked when the first detection signal is above the first threshold and the second detection signal is below the second threshold, 
	the plurality of indicators indicating that the device is inactive or in a low-power sleep mode when the first detection signal is below the first threshold and the second detection signal is below the second threshold, and
	the plurality of indicators indicating that the device is being used properly and effective resuscitation is being provided when the first detection signal is above the first threshold and the second detection signal is above the second threshold.

15.	(Currently Amended) The method as recited in claim 13 [[14]], wherein communicating using the feedback device includes at least one of a visual communication and an audible communication.


	a housing configured to be positioned between an inlet and an outlet of a resuscitator to have an air-flow path extend therethrough;
	a pressure sensor supported by the housing and configured to detect air pressure within the air-flow path of the resuscitator and generate a first detection signal in response thereto;
	a flow-rate sensor supported by the housing and configured to detect flow-rate within the air-flow path and generate a second detection signal in response thereto; [[and]]
	a processor configured to receive and process the first detection signal and the second detection signal using a non-linear model of lung compliance that relates the air pressure to an air volume to identify at least one of a lung pressure and the air volume corresponding to the respiratory air, 
	the processor further configured to, based on values of the first detection signal and the second detection signal generated only during one of an inhale or an exhale: 
		process the first detection signal with respect to a first threshold value 
 		process the second detection signal with respect to a second threshold value ; and
a feedback device comprising a plurality of indicators, the feedback device being coupled to the processor,
the plurality of indicators being configured to indicate that there is an air leak in the air-flow path when the first detection signal is below the first threshold and the second detection signal is above the second threshold, 
the plurality of indicators being configured to indicate that an airway of the model or patient is blocked when the first detection signal is above the first threshold and the second detection signal is below the second threshold, 
the plurality of indicators being configured to indicate that the device is inactive or in a low-power sleep mode when the first detection signal is below the first threshold and the second detection signal is below the second threshold, and
the plurality of indicators being configured to indicate that the device is being used properly and effective resuscitation is being provided when the first detection signal is above the first threshold and the second detection signal is above the second threshold.  

19.	(Currently Amended) A training device for providing feedback about respiratory air of a model or a patient during resuscitation, the training device comprising:
	a pressure sensor configured to detect air pressure within an air-flow path of the training device and generate a first feedback signal in response thereto;
	a flow-rate sensor configured to detect flow-rate within the air-flow path and generate a second feedback signal in response thereto;
	a processor configured to receive and process the first feedback signal and the second feedback signal using a non-linear model of lung compliance that relates the air 
	the processor further configured to, based on values of the first detection signal and the second detection signal generated only during one of an inhale or an exhale: 
		process the first detection signal with respect to a first threshold value 
		process the second detection signal with respect to a second threshold value 
	a user interface comprising a plurality of indicators, the user interface being coupled to the processor and configured to generate a report of at least one of real-time data and pre-acquired data about respiration of the model or patient through the training device including at least one of a ventilation rate, the lung pressure, and the air volume, wherein the at least one of real-time data and pre-acquired data is compared to a resuscitation training information,
	the plurality of indicators being configured to indicate that there is an air leak in the air-flow path when the first detection signal is below the first threshold and the second detection signal is above the second threshold, 
	the plurality of indicators being configured to indicate that an airway of the model or patient is blocked when the first detection signal is above the first threshold and the second detection signal is below the second threshold, 
	the plurality of indicators being configured to indicate that the device is inactive or in a low-power sleep mode when the first detection signal is below the first threshold and the second detection signal is below the second threshold, and
the plurality of indicators being configured to indicate that the device is being used properly and effective resuscitation is being provided when the first detection signal is above the first threshold and the second detection signal is above the second threshold.

Cancel claims 2, 14, and 21-22. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Freeman (2012/0302910), Myklebust (2010/0036266), and Lugtigheid (WO 2010/059049) do not specifically disclose the claimed apparatus as presented in the claims 1, 3-4, 7-9, 12, and 15-20. 
Freeman discloses a device for monitoring respiration and resuscitation of a patient (device shown in fig. 7, paragraphs 0112-0122, paragraphs 0159-0167), the device comprising: a housing having an inlet and an outlet configured to communicate respiratory air and connected by an air-flow path (see the annotated-Freeman fig. 7 in the final rejection, as shown the housing comprises an inlet and an outlet and is configured to communicate respiratory air from balloon (712). By an air flow path, air flow path within the housing and balloon (712) going into mask (724)); a pressure sensor (722, paragraphs 0006, 0044, 0063, 0165, Freeman discloses an air flow sensor and also a pressure sensor, wherein the processor can further configured to compare pressure data from the pressure sensor and flow data from the air flow sensor at multiple points in time to compute an estimate of compliance) configured to detect air pressure within 
Myklebust teaches a method for monitoring resuscitation performance of a patient coupled to a resuscitation device (see fig. 2a, abstract, lines 1-10, paragraph 0012), comprising a processor configured to, based on value of a detection signal during an inhale, process the detection signal with respect to a first threshold value indicating a blocked airway of the patient (paragraph 0030 of Myklebust, Myklebust discloses that the airway is occluded when the measured pressure attains elevated values during inspiration, and the measured expiration volume is low, wherein the elevated values is considered as a first threshold). 

	However, Freeman, Myklebust and Lugtigheid fail to disclose feedback device comprising a plurality of indicators, and the plurality of indicators being configured to indicate that there is an air leak in the air-flow path when the first detection signal is below the first threshold and the second detection signal is above the second threshold, 
the plurality of indicators being configured to indicate that an airway of the model or patient is blocked when the first detection signal is above the first threshold and the second detection signal is below the second threshold, the plurality of indicators being configured to indicate that the device is inactive or in a low-power sleep mode when the first detection signal is below the first threshold and the second detection signal is below the second threshold, and the plurality of indicators being configured to indicate that the device is being used properly and effective resuscitation is being provided when the first detection signal is above the first threshold and the second detection signal is above the second threshold. Therefore, to modify Freeman, Myklebust and Lugtigheid to arrive at the claimed invention would be based upon improper hindsight. 
Therefore, claims 1, 3-4, 7-9, 12, and 15-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.